Case 1:20-cv-10701-DPW Document 79-13 Filed 05/06/20 Page 1 of 3




              Exhibit M
        Case 1:20-cv-10701-DPW Document 79-13 Filed 05/06/20 Page 2 of 3




                             1 Ashburton Place, Room 2101, Boston, MA 02108
                                      (617) 788-3610 | mass.gov/HED


       CHARLES D. BAKER                                                         MIKE KENNEALY
           Governor                                                                Secretary

       KARYN E. POLITO
       Lieutenant Governor

                                GUIDANCE REGARDING THE
                             OPERATION OF ESSENTIAL SERVICES
On March 23, 2020, the Governor issued an Order Assuring Continued Operation of Essential
Services in the Commonwealth. On March 31, 2020, the Governor extended that Order and
updated the list of “COVID-19 Essential Services.”
The Order designated certain services as essential, allowing some employers to continue
operations at this time. Both public-facing and private services that remain open should
implement certain practices and procedures to reduce the spread of COVID-19.
Businesses that have been deemed essential and are open to the public should deploy strategies
to reduce COVID-19 exposure for their customers and employees including but not limited to:
       Access to handwashing facilities, including those available in public restrooms, and
        allowing employees sufficient break time to wash hands, as necessary.
       Alcohol-based hand sanitizers, as available.
       Disinfecting wipes, as available, at point of entrance for customers to disinfect carts, at
        cash registers and/or other appropriate locations.
       Procedures to ensure that both employees and customers remain at least six feet apart at
        all times. Procedures should include a marked “Social Distancing Line,” which begins six
        feet away from all checkout counters.
       Procedures to sanitize frequent touchpoints throughout the day, including point of sale
        terminals at registers.
       Employees who are sick should not report to work. If, when reporting to work,
        employees have symptoms of COVID-19, they must be sent home.
       Adoption of remote sales methods for some transactions, including phone orders, online
        sales, delivery, and email-based transactions.
       Offering of on-site pick-up options such as “curbside” product drops in parking lots in
        which materials are loaded into customers’ trunks, truck beds or cargo areas. In no
        circumstances may an employee place any product into the cab or passenger area of a
        customer’s vehicle.
       Case 1:20-cv-10701-DPW Document 79-13 Filed 05/06/20 Page 3 of 3



      Employees should not perform bagging of products if reusable checkout bags are used
       and customers should not use reusable checkout bags.
      Stores should be closed to the public for a sufficient time each evening to allow for
       proper sanitization.


All businesses that offer essential services, including those that are not open to the public, should
implement practices to reduce exposure to COVID-19 including but not limited to:

      Access to handwashing facilities, including those available in public restrooms, and
       allowing employees sufficient break time to wash hands, as necessary.
      Alcohol-based hand sanitizers, as available.
      Ensure work spaces are at least six feet apart.
      Discourage workers from using other workers’ phones, desks, offices, or other work tools
       and equipment, when possible.
      Maintain regular housekeeping practices, including routine cleaning and disinfecting of
       surfaces, equipment, and other elements of the work environment.
      Establish alternating days or extra shifts that reduce the total number of employees in a
       facility at a given time, allowing them to maintain distance from one another while
       maintaining a full onsite work week.
      Employees who are sick should not report to work. If, when reporting to work,
       employees have symptoms of COVID-19, they must be sent home.


If you have any questions regarding these procedures, or if you would like to suggest additional
best practices, please contact the Executive Office of Housing and Economic Development at
covid19.biz@mass.gov.
